The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 7/15/21* is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: the recitations in the Abstract and claims 1 and 11 that the controller is “configured to detect that the substrate carrier is placed in a docking position on the docking tray”. 
*Note: although the above-noted recitation was not presented in the form of an amendment, it is nevertheless being treated as such. Since this application was filed as a continuation, which by definition has the same disclosure as the parent application(s) from which it descends, any change in the disclosure, even if presented at the time of filing, is considered an “amendment” relative to the disclosure(s) of the parent application(s). While not all changes necessarily constitute new matter, this particular change is considered new matter, as nowhere in the disclosures of the parent applications are any references to detection of the substrate carrier on the docking tray.
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated with the status of parent application 16/563,772 as U.S. Patent No. 11,081,379.  
Appropriate correction is required.
Claims 4 and 8 are objected to because of the following informalities:  claim 4, line 1, and claim 8, line 4, --configured-- should apparently be inserted before “to”.  Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As noted above in par. 2, the recitations in claims 1 and 11 that the controller is “configured to detect that the substrate carrier is placed in a docking position on the docking tray” is new matter.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-20 of U.S. Patent No. 11,081,379. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims sought to be patented is wholly contained within the scope of the patented claims, i.e., the scope of the claims at issue is merely broader than that of the patented claims.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8 and 10-12 of U.S. Patent No. 11,081,379 in view of Roberson, Jr. et al (US 5,674,123). The scope of the claims sought to be patented is wholly contained within the scope of the patented claims (in broader terms), with the exception that the recitations in pending claims 1 and 11 of the controller being “configured to detect that the substrate carrier is placed in a docking position on the docking tray” is not recited in corresponding claims 1 and 11 of the Patent. Notwithstanding the new matter issue that this recitation presents, as indicated above, Roberson shows a load port in a semiconductor fabrication system wherein the presence of a properly seated substrate carrier 20 in a docking position on a docking tray 48 at load port 34 is detected by sensors 84 prior to commencing a purging operation (col. 5:6-22). It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system recited in claims 1 and 11 of the Patent such that the controller was configured to detect that the substrate carrier was placed in a docking position on the docking tray, as taught by Roberson, to ensure proper positioning thereof before the purging operation began.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seita and Weaver show semiconductor fabrication systems with means for detecting the presence of a substrate carrier in a docking position on a docking tray at a load port. Le Guet shows a vacuum interface at a load port of a semiconductor manufacturing system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

8/25/22